Citation Nr: 0607058	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service-connection for dental trauma.

2. Entitlement to service-connection for psoriatic arthritis.

3. Entitlement to service-connection for bilateral knee 
disorder.

4. Entitlement to service-connection for back disorder.

5. Entitlement to service connection for bilateral pes 
planus.

6. Entitlement to an initial rating higher than 10 percent 
for psoriasis, effective from July 6, 1998 to October 26, 
2000.

7. Entitlement to an initial rating higher than 30 percent 
for psoriasis, effective from October 27, 2000.

8. Entitlement to service-connection for left eye macular 
degeneration.

9. Entitlement to service-connection for left wrist carpal 
tunnel syndrome.

10. Entitlement to service connection for hepatitis C.

11. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

12. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues of entitlement to service connection for psoriatic 
arthritis, bilateral knee disorder, back disorder, left eye 
macular degeneration, left wrist carpal tunnel syndrome, 
hepatitis C, PTSD, and diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. There was no dental trauma in service and the veteran does 
not meet any of the other eligibility categories which would 
entitle him to VA outpatient dental treatment.

2. The veteran's bilateral pes planus was noted on service 
entrance and it did not chronically increase in severity in 
service.

3. Between July 6, 1998 and August 29, 2002, the veteran's 
psoriasis produced extensive exfoliation and systemic 
manifestations.

4. Since August 30, 2002, the veteran's psoriasis has 
affected more than 40 percent of his entire body or exposed 
areas and he has been taking methotrexate.


CONCLUSIONS OF LAW

1.  No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met. 38 U.S.C.A. §§ 1110, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).

2.  Bilateral pes planus clearly and unmistakably preexisted 
service and was not aggravated by the veteran's military 
service. 38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).

3.  The criteria for a 50 percent rating for psoriasis from 
July 6, 1998 to August 29, 2002 are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7816 
(2002).

4.  The criteria for a 60 percent rating for psoriasis from 
August 30, 2002 are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 7816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dental Trauma

VA regulations governing dental claims were revised for 
purposes of clarification, effective June 8, 1999. The 
substance of the old and new regulations, as applicable to 
the veteran's claim, remains essentially the same.  See 62 
Fed. Reg. 8,201 (February 24, 1997) (proposed rule), and 64 
Fed Reg. 30,392 (June 8, 1999) (final rule) ("This amendment 
clarifies requirements for service connection for dental 
conditions...").

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999). Under amended VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, as provided in 
38 C.F.R. § 17.161 (2005). 38 C.F.R. § 3.381(a).

The change in regulation was not substantive as concerns this 
claim, as the change in regulation has no effect on the 
outcome of his claim.  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service. 38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions. Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran. 38 C.F.R. § 17.161(b)(1)(i).

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis. 38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c). For these purposes, the 
term "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during a veteran's military service. VA O.G.C. Prec. Op. No. 
5-97, 62 Fed. Reg. 15,566 (1997).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2002).

At the March 2001 videoconference the veteran testified that 
he did not have any trauma to his jaw or the side of his 
head. He stated that he could not remember a blow to any part 
of his face. The veteran indicated that he had bone 
deterioration and periodontal disease, for which he was 
treated in service. The veteran does not contend that he 
suffered loss of teeth in service due to in-service trauma. 
He told the dental examiner in February 2002 that a car 
accident loosened teeth in service.  The February 2002 VA 
dental examiner reviewed the veteran's records and noted in 
an August 2002 addendum that there was no dental record found 
of loosened teeth in a car accident in Taiwan in 1968 or 
1969, as claimed at the examination. Additionally, in an 
October 1978 dental patient history, the veteran stated that 
he had never had prolonged bleeding from an injury or tooth 
extractions. Based upon the facts, service connection is not 
warranted for dental trauma because the evidence shows that 
there was no in-service dental trauma.  38 C.F.R. § 3.381(e).  
The service medical records and the examiner's review of them 
and examination of the veteran in February 2002, as well as 
the veteran's testimony, is persuasive evidence that there 
was no in-service dental trauma. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, as 
provided in 38 C.F.R. § 17.161 (2005). 38 C.F.R. § 3.381(a). 
Service dental records show that the veteran was seen for 
dental caries and preventative dental counseling. The 
February 2002 VA dental examiner wrote that the veteran's 
remaining teeth were periodontally sound with no abscesses or 
dental caries at the time of examination. He does not have an 
adjudicated compensable service connected dental condition 
pursuant to 38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a). 
The veteran does not meet any of the requisites for the 
remaining categories of VA dental outpatient treatment 
contained in 38 C.F.R. § 17.161 as he was not shown to have a 
noncompensable dental condition or disability in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, or a noncompensable 
dental condition determined to be the result of combat wounds 
or other service trauma.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral pes planus

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  In this instance, mild pes planus was listed in the 
summary of defects section of the Report of Medical 
Examination at enlistment in June 1967.  The mild pes planus 
was not considered disabling and not disqualifying.

Consequently, the presumption of soundness on service 
entrance does not apply.  It only applies when a condition is 
not noted on service entrance.  38 U.S.C.A. § 38 U.S.C.A. § 
1111 (West 2002).  Therefore, the issue before the Board is 
not the service incurrence but rather the service aggravation 
of bilateral pes planus during the veteran's active duty 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2005).

The veteran was seen for bilateral foot pain in April 1970.  
At that time, he stated that he had a longstanding several 
month history of bilateral foot pain and that the symptoms 
were intermittent and aggravated by activity.  Examination 
revealed moderately severe flexible pes planus with moderate 
heel valgus. The diagnosis was bilateral pes planus.  Plantar 
arch supports were prescribed.  On service separation 
examination in September 1971, however, his feet were normal.  
The examiner stated that the veteran's report of foot trouble 
referred to metatarsalgia which had had no complications or 
sequela.  

An October 1978 National Guard enlistment examination report 
and physical profile serial report noted moderate pes planus, 
non-disabling, not disqualifying.  The veteran denied having 
or having had foot trouble at that time.  In a September 2002 
addendum to the VA general medical examiner also indicated 
that the veteran has moderate bilateral pes planus.


The veteran's pes planus was considered not disabling and not 
disqualifying for service at his service entry in 1967 and 
again when he was examined in October 1978.  Moreover, when 
he was examined when he left service in 1971, his feet were 
considered normal.  In essence, the probative evidence 
establishes that the veteran's pes planus did not chronically 
increase in disabling manifestations during his active 
military service.  An aggravation is present only when there 
is a chronic in-service increase in the severity of a 
disability, and is not shown by a mere flare-up, without such 
chronic increase in severity, in service.  Hunt v. Derwinski, 
1 Vet.App. 292, 296-97 (1991) ("flare-ups" of preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability).  Although he 
had an incident of foot pain in 1970, the symptoms resolved 
by the time of the September 1971 service separation 
examination and his feet were then described as normal.  The 
characterization or classification of the pes planus as 
"mild" or "moderate" or "moderately severe" by various 
examiners is not necessarily determinative of the level of 
disability.  Rather, the determinative factor is the 
disabling manifestations, and whether the disability 
increased in severity.  The preponderance of the evidence is 
to the effect that the veteran's feet were in no worse 
condition on service discharge than they had been on service 
entrance.  Given this, the Board concludes that there was not 
an aggravation in service.  Neither the service medical 
records nor any other evidence of record competently shows 
that there is any relationship between the veteran's current 
bilateral pes planus and any incident of service.  

Therefore, the Board concludes that there was not a service 
aggravation of the veteran's preexisting bilateral pes planus 
disability.  The benefit-of-the-doubt doctrine does not apply 
as the preponderance of the evidence is against the veteran's 
claim, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Ratings for psoriasis

The veteran's psoriasis is currently rated as 10 percent 
disabling from July 6, 1998 to October 26, 2000, and as 30 
percent disabling from October 26, 2000.  During the course 
of the claim, skin disease rating criteria have changed, with 
the effective date of the new criteria being August 30, 2002.  
Psoriasis, Diagnostic Code 7816 (2002), was previously to be 
rated as eczema, under old Diagnostic Code 7806 (2002).  New 
Diagnostic Code 7816 (2005) now has its own rating criteria.  
Old Diagnostic Code 7806's maximum rating was 50 percent, for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  New Diagnostic Code 7816 provides for a maximum 
rating of 60 percent when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12 months.  

The preponderance of the evidence shows that between July 6, 
1998 and August 29, 2002, the criteria for a 50 percent 
rating under old Diagnostic Code 7806 were met, and that from 
August 30, 2002, the criteria for a 60 percent rating under 
new Diagnostic Code 7816 are met.  Since new Diagnostic Code 
7816 is more favorable, it applies from its effective date of 
August 30, 2002.  

Dr. S. in November 1997 indicated that the veteran had very 
severe involvement of his skin by psoriatic lesions which 
were diffuse over the lower and upper extremities.  Dr. T. 
indicated in December 2002 that he had been seeing the 
veteran since January 1997 when he initially presented with 
diffuse psoriasis involving approximately 80 percent of his 
body with large plaques with scaling [a scale is a thin 
platelike structure on the surface of the body or shed from 
the skin -- Dorland's Illustrated Medical Dictionary (26th 
ed., 1985), p. 1173], and that it was actually quite an 
impressive case of psoriasis.  Dr. T. stated that the 
psoriasis still involves the bulk of the veteran's body from 
his neck down, and that there is some involvement in his 
scalp involving his hair.  On VA evaluation in September 
2004, he had hypopigmented plaque with red borders on his 
right cheek and erythematous plaques with pustules on his 
inner thighs and on his back there were occasional 
erythematous scaly plaques.  His entire body surface had 
psoriatic post-inflammatory hyperpigmentation (abbreviated 
"PIH" in the report).  A December 2004 VA medical record 
notes psoriatic nail pitting and changes over the knees and 
left hand.  Another December 2004 VA medical record notes 
that there were large hyperpigmented confluent patches on his 
arms, trunk, legs, and ears, with few areas of erythema and 
scale and dry skin diffusely.  Additionally, 2004 to 2005 
medical records show that the veteran has been taking 
methotrexate orally.  

In original rating claims, the Board must decide whether 
staged ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999). In this case, they are required, as 
there was a change in the law during the course of the claim 
which can not be applied retroactively before its August 30, 
2002 effective date.  The maximum 50 percent rating is 
warranted from July 6, 1998 to August 29, 2002, and the 
maximum 60 percent rating is warranted from August 30, 2002. 

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit  any evidence in her or his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In a February 2004 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the May 2003 
statement of the case.

The veteran did not receive a notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial.  Notice was provided prior to 
transfer and certification of the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records and examination reports, and private 
medical records.  The records satisfy 38 C.F.R. § 3.326.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.

Any deficiencies in VA's duties to notify or to assist the 
claimant regarding the claims being allowed, including the 
failure to correct the Stegall violation identified in the 
August 2003 joint motion for remand concerning the veteran's 
current back disability claim, are harmless, because those 
claims are being granted.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


ORDER

Entitlement to service connection for the loss of teeth due 
to in-service trauma and entitlement to VA outpatient dental 
treatment is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to a 50 percent rating for psoriasis, effective 
from July 7, 1998 to August 29, 2002, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 60 percent rating for psoriasis, effective 
from August 30, 2002, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.




REMAND

The veteran is service-connected for psoriasis and there is 
some evidence that he has psoriatic arthritis.  The record 
does not, however, clearly indicate which joints, if any, are 
currently affected by psoriatic arthritis.  The veteran has 
had total knee replacements of both the left and right knee, 
and there is a question as to whether this was a result of 
degenerative arthritis or psoriatic arthritis.  For example, 
a right knee total knee replacement operation report lists 
diagnoses of right knee osteoarthritis, but a private 
physician has recently indicated that, as a result of 
psoriatic arthritis, the veteran had degenerative joint 
disease which resulted in the destruction of his joints over 
time.  Accordingly, a VA examination on this matter is to be 
scheduled.  Beforehand, however, attempts should be made to 
obtain any additional available medical records showing 
treatment for arthritis, particularly any concerning the left 
knee before the total knee replacement and the total knee 
replacement surgical report, and associated records.  

The veteran had left eye treatment in service, and currently 
has a left eye macular hole and degeneration and retinal 
lattice degeneration which he claims are related to service.  
Similarly, he had a left wrist chip fracture in service, and 
he currently has left wrist carpal tunnel syndrome.  There 
are no medical opinions of record specifically addressing the 
matters of whether his current left eye macular hole, macular 
degeneration, retinal lattice degeneration; and his left 
wrist carpal tunnel syndrome, are related to service.  The 
August 2003 joint motion for remand which resulted in an 
April 2003 Board decision being vacated faults VA for failing 
to obtain a specific opinion concerning a relationship to 
service.  Per 38 C.F.R. § 3.159, additional medical 
examinations are necessary.  

The veteran is hereby notified that it is his responsibility 
to report for examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  

The RO denied service connection for hepatitis C, PTSD, and 
diabetes mellitus in April 2005.  In September 2005, the 
veteran submitted July and September 2005 letters from Dr. T. 
discussing diabetes mellitus, PTSD, and hepatitis C.  In the 
context of the procedure and the rest of the evidence, the 
letters he submitted in September 2005 should be considered 
notices of disagreement with the RO's April 2005 denials of 
service connection.  A statement of the case has not been 
issued.  In light of the above, the claims are remanded to 
the RO for such.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Attempts should be made to obtain any 
additional available medical records of 
treatment for arthritis, including 
particularly those concerning left knee 
arthritis, to include the left knee total 
knee replacement surgery report and the 
records associated with it.  

2.  Schedule the veteran for an 
examination to determine whether he has 
psoriatic arthritis and, if so, which 
joints are affected by psoriatic 
arthritis.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the left and the right total 
knee replacements were due to psoriatic 
arthritis. The claims folder should be 
available to the examiner.

3.  Schedule the veteran for an 
examination to determine his current eye 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is related to 
any in-service manifestations, disease, 
injury, or event.  The claims folder 
should be available to the examiner.

4.  Schedule the veteran for an 
examination to determine whether the 
veteran has left wrist carpal tunnel 
syndrome and, if so, whether the left 
wrist carpal tunnel syndrome is at least 
as likely as not (i.e., probability of 50 
percent or greater) related to any 
in-service manifestations, disease, 
injury, or event.  The claims folder 
should be available to the examiner.

5.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

6.  The RO should issue the veteran an SOC 
on the claims for service connection for 
hepatitis C, PTSD, and diabetes mellitus.  
It should further advise him that to 
perfect appeals of these issues, he must 
submit a substantive appeal concerning 
those determinations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


